 1   ROBERT W. FERGUSON
     Attorney General
 2
     SPENCER W. COATES, WSBA #49683
 3   R. JULY SIMPSON, WSBA #45869
     JEFFREY T. SPRUNG, WSBA #23607
 4   PAUL M. CRISALLI, WSBA #40681
     Assistant Attorneys General
 5   800 Fifth Avenue, Suite 2000
     Seattle, WA 98104-3188
 6   (206) 464-7744

 7                     UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WASHINGTON
 8                              AT SPOKANE

 9   STATE OF WASHINGTON,                      NO. 2:20-cv-00182-TOR
10                   Plaintiff,                ORDER GRANTING
                                               PLAINTIFF STATE OF
11      v.                                     WASHINGTON’S MOTION
                                               FOR PARTIAL SUMMARY
12   BETSY DeVOS, in her official              JUDGMENT
     capacity as Secretary of the United
13   States Department of Education, and       [PROPOSED]
     the UNITED STATES
14   DEPARTMENT OF EDUCATION, a                NOTED FOR: JULY 27, 2020
     federal agency,                           With Telephonic Oral Argument:
15                                             11:00 a.m.
                     Defendants.
16

17           This matter came before the Court on Plaintiff State of Washington’s

18   Motion for Partial Summary Judgment. The Court has considered all of the

19   following:

20           1.   Plaintiff State of Washington’s Motion for Partial Summary

21   Judgment (ECF No. _____) with supporting declarations and exhibits;

22           2.   Defendants’ Response to Plaintiff State of Washington’s Motion for
     ORDER GRANTING PLAINTIFF                   1          ATTORNEY GENERAL OF WASHINGTON
                                                                    Complex Litigation
     STATE OF WASHINGTON’S                                      800 Fifth Avenue, Suite 2000
                                                                  Seattle, WA 98104-3188
     MOTION FOR PARTIAL                                                (206) 464-7744
     SUMMARY JUDGMENT
     NO. 2:20-cv-00182-TOR
 1   Partial Summary Judgment (ECF No. _____);
 2         3.    Plaintiff State of Washington’s Reply in Support of Motion for

 3   Partial Summary Judgment (ECF No. _____); and

 4         4.    The entire record in the above-captioned matter.

 5         Being fully apprised of the matter, now, therefore, it is hereby

 6         ORDERED, ADJUDGED, AND DECREED that Plaintiff State of

 7   Washington’s Motion for Partial Summary Judgment is hereby GRANTED. The

 8   Department does not have the authority to impose any eligibility restrictions on

 9   CARES Act HEERF Student Emergency Grants. Further, the CARES Act

10   HEERF Student Emergency Grants are not “federal public benefits” under

11   8 U.S.C. § 1611(a). The provisions of 8 U.S.C. §§ 1611 et seq. do not apply to

12   CARES Act HEERF funds.

13         It is SO ORDERED.

14         ISSUED this _______ day of __________________ 2020.

15
16                         THE HONORABLE THOMAS O. RICE
17
18
19

20
21
22
     ORDER GRANTING PLAINTIFF                    2           ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation
     STATE OF WASHINGTON’S                                        800 Fifth Avenue, Suite 2000
                                                                    Seattle, WA 98104-3188
     MOTION FOR PARTIAL                                                  (206) 464-7744
     SUMMARY JUDGMENT
     NO. 2:20-cv-00182-TOR
 1   Presented by:
 2   ROBERT W. FERGUSON
     Attorney General of Washington
 3
 4   /s/ Spencer W. Coates
     SPENCER W. COATES, WSBA #49683
 5   R. JULY SIMPSON, WSBA #45869
     JEFFREY T. SPRUNG, WSBA #23607
 6   PAUL M. CRISALLI, WSBA #40681
     Assistant Attorneys General
 7   800 Fifth Avenue, Suite 2000
     Seattle, WA 98104-3188
 8   (206) 464-7744
     spencer.coates@atg.wa.gov
 9   july.simpson@atg.wa.gov
     jeff.sprung@atg.wa.gov
10   paul.crisalli@atg.wa.gov
     Attorneys for Plaintiff State of Washington
11
12
13

14
15
16

17
18
19

20
21
22
     ORDER GRANTING PLAINTIFF                      3   ATTORNEY GENERAL OF WASHINGTON
                                                                Complex Litigation
     STATE OF WASHINGTON’S                                  800 Fifth Avenue, Suite 2000
                                                              Seattle, WA 98104-3188
     MOTION FOR PARTIAL                                            (206) 464-7744
     SUMMARY JUDGMENT
     NO. 2:20-cv-00182-TOR
